Citation Nr: 1520866	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-43 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability. 

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 20, 2007.

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The September 2010 statement of the case (SOC) characterized the Veteran's claim for an increased rating for PTSD as a claim for an earlier effective date for the award of 50 percent and 100 percent ratings.  After review of the record, the Board finds that the benefit sought by the Veteran is more properly styled as a claim for an increased rating to include a total schedular rating prior to August 20, 2007.  Increased rating claims by their nature include consideration of the proper effective date for the assignment of disability evaluations.  The Board has therefore characterized the current issue on appeal as entitlement to a rating in excess of 50 percent for PTSD prior to August 20, 2007, the current effective date of the award of a 100 percent evaluation for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Initially, the record indicates there are outstanding records of VA treatment that have not been associated with the claims file.  The claims file currently includes records from the Fayetteville VA Medical Center (VAMC) and the Greenville Community Based Outpatient Clinic (CBOC) associated with the Durham VAMC.  Unfortunately, these records are not complete.  The claims file indicates a gap in the records from the Fayetteville VAMC from December 2004 to June 2007 and from the Durham VAMC for the period beginning August 2009.  These records are pertinent to the claims for an increased rating for a back disability and TDIU and must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Similarly, a remand is required to request records associated with the award of compensation benefits from the Social Security Administration (SSA).  In April 2009, the Veteran reported the recent award of SSA benefits and a letter accompanying his statements indicates he was granted compensation based on several disabilities including PTSD and osteoarthritis.  Medical records associated with the SSA claim may be pertinent to the increased rating and TDIU claims currently before the Board.  Therefore, a request for any SSA records must be made in accordance with the duty to assist.   See Golz v. Shinseki, 590 F.3d 1317, 1323  (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records). 

The Board also finds that a VA examination is necessary to determine the current severity of the Veteran's service-connected low back disability.  The condition was last examined by VA in June 2009, six years ago.  While age alone is not sufficient to mandate the provision of a new VA examination, combined with the lack of any evidence addressing the manifestations of the Veteran's low back condition since 2009, the Board finds that a VA examination is required by the duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The January 2009 rating decision on appeal also included a denial of the claim for entitlement to TDIU.  The Veteran's February 2009 notice of disagreement (NOD) specifically included the claim for unemployability, but the record does not indicate that he has been provided a SOC regarding the claim for TDIU.  A remand is therefore required for the issuance of a SOC addressing the issue of entitlement to TDIU.  See Manlicon v. West, 12 Vet. App. 238 (1999).

As a final matter, the Board notes that the AOJ stated in a September 2009 rating decision that the claim for entitlement to TDIU was rendered moot by the award of a 100 percent evaluation for PTSD from August 20, 2007.  However, the assignment of a total schedular rating does not necessarily render the claim for a TDIU completely moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that a TDIU could be warranted in addition to a schedular 100 percent evaluation if the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  The Court explained that, under such circumstances, there was no "duplicate counting of disabilities."  Bradley at 293.  The Court also observed that if the Veteran were granted a TDIU based on other disabilities in addition to the total schedular rating, he would be entitled to a category of special monthly compensation (SMC) that would result in a rate of compensation above the rate provided for 100 percent disability.

The Veteran in this case is service connected for multiple disabilities, including PTSD and low back disability.  In addition, he specifically stated in an April 2009 formal claim for TDIU that he was unemployable due to both his service-connected back condition and PTSD.  Therefore, an award of a TDIU is still possible based on the service-connected disabilities other than PTSD and during the period prior to August 20, 2007.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete records of treatment from the Fayetteville VAMC for the period from December 2004 to June 2007 and from the Durham VAMC (including the Greenville CBOC) from August 2009.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

2.  Contact SSA and obtain copies of all disability determinations, to include the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the thoracolumbar spine following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided. The examiner should also state what evidence would allow for such an opinion.  

The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should also discuss whether the Veteran's service-connected disability includes intervertebral disc syndrome and, if so, whether such disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including radiculopathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

Finally, the examiner should provide a medical opinion addressing the impact of the Veteran's low back disability on his ability to work.  The complete bases for all medical opinions must be provided.

4.  Issue a SOC on the issue of entitlement to TDIU.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

5.  Readjudicate the claims on appeal.  If any benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, along with the claim for entitlement to TDIU, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




